EXHIBIT 10 (i)

COMPUTER TASK GROUP, INCORPORATED

1991 RESTRICTED STOCK PLAN

ARTICLE I

Definitions

1.1. For purposes of this Plan:

(a) The term “Award” shall mean a grant of Restricted Shares of the Company’s
Common Stock to a Recipient.

(b) The term “Board” shall mean the Board of Directors of the Company.

(c) The term “Code” shall mean the Internal Revenue Code of 1986, as amended.

(d) The term “Committee” shall mean the Compensation Committee of the Board.
When taking action with respect to the Plan or Awards granted under the Plan,
the Committee shall composed solely of two or more Non-Employee Directors.

(e) The term “Common Stock” shall mean the common stock, par value $.01 per
share, of the Company and any shares of stock or other securities received as a
result of the adjustments contemplated in this Plan.

(f) The term “Company” shall mean Computer Task Group, Incorporated.

(g) The term “Disability” shall mean permanent and total disability as defined
in Section 22(e)(3) of the Code.

(h) The term “Non-Employee Director” shall mean a director who:

(i) is not currently an officer (as defined in Rule 16a-(f) of the Securities
and Exchange Commission (the “SEC”) of the Company or parent or subsidiary of
the Company, or otherwise currently employed by the Company or a parent or
subsidiary of the Company;

(ii) does not receive compensation, either directly or indirectly, from the
Company or a parent or subsidiary of the Company, for services rendered as a
consultant or in a capacity other than as a director, except for an amount that
does not exceed the dollar amount for which disclosures would be required
pursuant to Item 404(a) of Regulation S-K of the SEC;

(iii) does not posses an interest in any other transaction for which disclosures
would be required pursuant to Item 404(a) of Regulation S-K of the SEC; and

(iv) is not engaged in a business relationship for disclosures would be required
pursuant to Item 404(b) of Regulation S-K of the SEC.

(i) The term “Plan” shall mean the Computer Task Group, Incorporated 1991
Restricted Stock Plan, as amended from time to time.

(j) The term “Recipient” shall mean an employee of the Company or its
Subsidiaries who receives an Award pursuant to this Plan.

(k) The term “Restricted Period” shall mean the period established by the
Committee commencing on the date an Award is granted to a Recipient during which
the restrictions set forth in this Plan or a Restricted Stock Agreement shall be
applicable.

 

77



--------------------------------------------------------------------------------

(l) The term “Restricted Shares” or “Restricted Stock” shall mean shares of
Common Stock granted to a Recipient, subject to the restrictions set forth in
Section 7.3 hereof and in each Award.

(m) The term “Restricted Stock Agreement” shall mean an agreement entered into
by the Recipient and the Company setting forth the terms of the Award as set
forth in Article VII.

(n) The term “Subsidiary” shall have the meaning as set forth in Section 424 of
the Code or any successor provision and shall include any corporation which
becomes a subsidiary after the date of adoption of the Plan.

ARTICLE II

Purpose

2.1. The purpose of the Computer Task Group, Incorporated 1991 Restricted Stock
Plan is to promote the growth and profitability of the Company and its
Subsidiaries by providing the incentive of long- term equity rewards consisting
of Common Stock, subject to certain restrictions as provided herein, to key
employees of the Company and its Subsidiaries who have had, and who are expected
to continue to have a significant impact on the performance of the Company, to
encourage such employees to remain with the Company and to further identify
their interests with those of the Company’s stockholders.

ARTICLE III

Effective Date and Expiration of Plan

3.1. This Plan has been adopted by the Board effective as of January 25, 1991.
If this Plan is not approved within one year after the date of its adoption by
the Board by the vote at a meeting of the stockholders of the Company of the
holders of a majority of the shares of Common Stock present or represented at
such meeting, this Plan and all Awards shall terminate at the time of such
meeting or, if no such meeting is held, after the passage of one year from the
date the Plan was adopted by the Board. Unless earlier terminated by the Board
or the Committee, the Plan shall terminate when all Awards authorized under the
Plan have been granted and all shares subject to such Awards have been issued
and are no longer subject to forfeiture under the terms hereof.

ARTICLE IV

Eligibility

4.1. Participation in and Awards under the Plan shall be limited to key
employees of the Company and its Subsidiaries. Key employees will, in general,
be those employees of the Company and its Subsidiaries in positions of
responsibility whose business decisions, in the sole judgment of the Committee,
contribute to the overall success of the Company and its Subsidiaries.

ARTICLE V

Shares Subject to the Plan

5.1. The total number of Restricted Shares of Common Stock of the Company for
which Awards may be granted under this Plan shall not exceed 400,000 shares,
subject to adjustment in accordance with Article VIII hereof. Such shares shall
be treasury shares of the Company. Shares of Common Stock issued as Restricted
Shares under the Plan that are subsequently forfeited pursuant to Article VII
hereof shall be available for grants of future Awards.

 

78



--------------------------------------------------------------------------------

ARTICLE VI

Administration

6.1. The Committee shall have full and exclusive authority to administer,
construe and interpret the Plan, and to adopt such rules, regulations and
guidelines and perform such other acts relating to the Plan, including the
delegation of administrative responsibilities which it believes reasonable and
proper.

6.2. The Committee shall have the exclusive right to grant Awards pursuant to
the terms of this Plan and shall, in its sole discretion, determine which
employees of the Company and its Subsidiaries shall be granted Awards, the
number of Restricted Shares of Common Stock subject to any Award, the times at
which Awards will be granted and subject to forfeiture, and any other terms and
conditions of such Awards. All claims by Recipients arising under this Plan
shall be presented to the Committee. The acts and decisions of the Committee
with respect to any questions arising in connection with the administration and
interpretation of this Plan, including the severability of any and all of the
provisions hereof shall be conclusive, final and binding. Employees of the
Company and its Subsidiaries shall not have any claim or right to be granted an
Award and there shall be no obligation on the part of the Committee, in granting
Awards, to treat eligible employees uniformly.

ARTICLE VII

Terms and Conditions of Awards

7.1 Awards of Restricted Shares. The Committee shall have the exclusive right
and power to grant Awards of Restricted Shares at any time either alone or in
connection with options or securities granted pursuant to other Company plans.
Subject to the terms and conditions of this Plan, an Award shall be effective
for the Restricted Period and shall not be revoked. Once an Award has been
granted to a Recipient, share certificates representing the number of Restricted
Shares shall be registered in the name of the Recipient but shall be held by the
Company for the account of the Recipient. Each certificate evidencing the
Restricted Shares subject to an Award may bear an appropriate legend referring
to the terms, conditions, and restrictions applicable to such Award.

7.2 Restricted Stock Agreement. Awards granted pursuant to this Plan shall be
evidenced by a written agreement executed by both the Company and the Recipient
which shall state the number of Restricted Shares granted, the Restricted
Period, and such other terms, conditions and restrictions as the Committee shall
approve.

7.3 Restricted Period. The Committee shall establish the Restricted Period for
each Award or portion thereof at the time an Award is granted and may establish
a different Restricted Period for each Award or portion thereof. The Committee
shall have the power, in its sole discretion, to accelerate the expiration of
the Restricted Period with respect to any part or all of the Restricted Shares
awarded to a Recipient, and may require, as a condition of any such Award, that
the Recipient shall have delivered a stock power endorsed in blank relating to
the shares covered by such Award. Stock powers delivered to the Company in
connection with any Award shall be returned in accordance with the provisions of
Section 7.6 hereof. A Recipient may be granted more than one Award.

7.4 Termination of Employment. Except as may otherwise be set forth in the grant
of an Award, if a Recipient ceases to be an employee of the Company or its
Subsidiaries prior to the expiration of the applicable Restricted Period by
reason of death or Disability, all restrictions set forth in this Plan and
Restricted Stock Agreement(s) shall terminate as to any Restricted Shares
granted to such Recipient which are still subject to restriction, and
certificates for the proper number of shares of Common Stock free of all
restrictions described herein shall be delivered to a Recipient or his
beneficiary or estate, as the case may be, in accordance with Section 7.6
hereof. If a Recipient ceases to be an employee prior to the end of the
Restricted Period for any other reason, such Recipient shall immediately forfeit
all Restricted Shares.

7.5 Shareholder Rights. During the Restricted Period, the Recipient of an Award
shall be entitled to receive all dividends and shall have the right to vote such
Restricted Shares as the record owner thereof.

7.6 Delivery of Shares. Certificates for the proper number of shares of Common
Stock free of the restrictions set forth in this Plan and any Restricted Stock
Agreement, registered in the name of a Recipient, shall be delivered to a
Recipient or his or her beneficiary or estate, as the case may be, upon
termination of the Restricted Period or at such earlier time as provided for in
accordance with Section 7.4 hereof.

 

79



--------------------------------------------------------------------------------

7.7 Designation of Beneficiary. Recipients shall have the right to designate one
or more persons to receive, in the event of his or her death, any rights to
which he or she would be entitled under this Plan. Designations shall be made in
writing and filed with the Committee on a form to be provided by the Company.
The designation of a beneficiary may be changed or revoked by a Recipient at any
time by filing a written statement of such change or revocation with the
Committee. A Recipient’s estate shall be deemed to be his or her beneficiary in
the event a beneficiary is not otherwise designated.

7.8. Taxes. The Company may make such provisions and take such steps as it deems
necessary or appropriate for the withholding of any taxes which the Company is
required by law or regulation of any governmental authority to withhold in
connection with any Award pursuant to this Plan.

7.9. Restrictions on Transferability. The Restricted Shares granted pursuant to
an Award shall not be sold, transferred, assigned, pledged or otherwise disposed
of by a Recipient during the Restricted Period.

ARTICLE VIII

Adjustments

8.1. In the event that at any time the Company shall enter into a transaction
described in Section 424(a) of the Code, declare a stock dividend, stock split
or otherwise enter into a transaction which in the sole judgment of the
Committee requires action to adjust the terms of outstanding Awards, the
Committee may take such action to preserve a Recipient’s rights substantially
proportionate to the rights existing prior to such event. To the extent that
such action shall include an increase or decrease in the number of shares of
Common Stock subject to outstanding Awards, the number of shares available under
this Plan shall be proportionately increased or decreased. Any adjustment may
provide for the elimination of any fractional share which might otherwise become
subject to an Award.

ARTICLE IX

Miscellaneous

9.1. Continued Employment. Nothing in this Plan or any document describing or
referring to this Plan shall be deemed to confer on any Recipient of an Award
the right to continue in the employ of the Company or its Subsidiaries or affect
the right of the Company or its Subsidiaries to terminate the employment of any
such person with or without cause.

9.2. Governing Law. This Plan and all actions taken hereunder shall be governed
by the laws of the State of New York and all Awards granted pursuant thereto
shall be subject to all applicable federal and state laws, rules and regulations
and to such approval by any regulatory or governmental agency as may be
required.

ARTICLE X

Amendment or Termination of Plan

The Committee may, from time to time, amend, suspend, or terminate this Plan or
any provision thereof; provided, however, that no amendment to this Plan shall
be made which would, without the prior approval of the Shareholders of the
Company: (i) materially increase the benefits accruing to participants under the
Plan, (ii) materially increase the number of securities which may be issued
under the Plan, or (iii) materially modify the requirements as to eligibility
for participation in the Plan.

 

80